DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.

Claims Status
Claims 1 and 14 are currently amended.
Claims 2-12 and 15 have been presented in original form. 
Claim 13 has been canceled.
Claims 1-12 and 14-15 are currently pending in the application. 

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claim 14 is objected to because of the following informalities: substitute “discrete elements” with – graphical elements -- (see line 1 of page 4).  Appropriate correction is required.

Allowable Subject Matter
Claims 1-12 and 14-15 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to independent claim 1, the prior art of record, taken alone or in combination, fails to teach, an encoded device comprising:
a shell to form an exterior facade of at least a portion of the encoded device, wherein at least a portion of the exterior facade includes an integrated graphic design
feature that is formed at least in part by a set of graphical elements, the set of graphical elements having a configuration that is interpretable, by a viewing device, to a programmatic instruct or value, in accordance with a predefined encoding scheme, and wherein the set of graphical elements are unitarily formed with formed with respect to the shell.
With respect to independent claim 14, the prior art of record, taken alone or in combination, fails to teach, a device system comprising:
an encoded device comprising:
a shell to form an exterior facade of at least a portion of the encoded device, wherein at least a portion of the exterior facade includes an integrated graphic design feature that is formed at least in part by a set of graphical elements, that are interpretable under a predefined encoding scheme, wherein the set of graphical elements are unitarily formed with formed with respect to the shell; and 
a camera device to detect the interpret the set of graphical elements in accordance with the predefined encoding scheme.
With respect to independent claim 15, the prior art of record, taken alone or in combination, fails to teach, a housing shell comprising:
a thickness that defines an exterior facade, the thickness being formed from a first material;
a graphic design feature unitarily formed on the exterior facade, the graphic design feature including a set of graphical elements that form a foreground imagery,
and a background imagery,
wherein the set of graphical elements have a configuration that is interpretable, by a viewing device, to a programmatic instruct or value, in accordance with a
predefined encoding scheme.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887  

/THIEN M LE/Primary Examiner, Art Unit 2887